Stephens, J.
1. The evidence with all reasonable deductions therefrom demanded a verdict for the plaintiff, and the court did not err in so directing.
2. The court committed no error as allegel in the first and sixth grounds of the amendment to the motion for new trial,
3. The other special assignments of error do not properly raise any question for consideration by this court.
4. The motion of defendant in error that he be allowed damages against the plaintiff in error for prosecuting the case in this court is denied.

Judgment affirmed.


Broyles, P. J., and Bloodworth, J., concur.